Per Curiam:

On a petition for rehearing it is shown that the judgment in favor of The E. G. Rail Grain Company against The Missouri Pacific Railway Company and The Kemper Grain Company (Grain Co. v. Raihvay Co., 94 Kan. 446, 146 Pac. 1180) is excessive to the extent of $9.45. The error is conceded and the judgment in favor of the plaintiff should be reduced to $565.10, and The Missouri Pacific Railway Company will be entitled to no greater sum in the judgment over rendered against. The Kemper Grain Company. It is also shown that Charles A. Baldwin, trustee, is not entitled to judgment against The Kemper Grain Company for $103.62 or any other sum by reason of his intervention in this action. The costs in the case will be taxed one-half to The Missouri Pacific Railway Company and one-half to The Kemper Grain Company.
The judgment of the district court will be modified in these respects, and, so modified, it is affirmed.